Citation Nr: 1816216	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  10-06 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right upper extremity neuropathy.

2.  Entitlement to restoration of a 100 percent disability rating from November 1, 2013, for service connected residuals of prostate cancer with urinary incontinence (prostate disability).

3.  Entitlement to restoration of a 40 percent disability rating beginning September 15, 2014, for a service connected prostate disability.

4.  Entitlement to a rating in excess of 30 percent for a service connected cervical spine disability.

5.  Entitlement to compensation under 38 U.S.C. § 1151 for left upper extremity neuropathy due to a VA medical procedure in 2004.



REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from August 1963 to August 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2018.  A transcript of that hearing is of record.

In May 2014 and February 2017, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

The issues of entitlement to compensation under 38 U.S.C. § 1151 and a rating in excess of 30 percent for a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the January 2018 Board hearing and before the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his service connection claim for right upper extremity neuropathy.

2.  An August 2012 rating decision proposed to reduce the disability rating assigned for the Veteran's service-connected prostate disability from 100 percent to 20 percent effective November 1, 2013; which was effectuated by an August 2013 rating decision.

 3.  An October 2017 rating decision granted an increased rating of 40 percent effective November 1, 2013, and a 20 percent rating effective September 15, 2014.

4.  The medical evidence establishes the Veteran must change absorbent materials up to three times per day, but does not establish that he must change absorbent materials more than four times per day.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the service connection claim for right upper extremity neuropathy have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The reduction of the Veteran's 100 percent rating for a prostate disability beginning November 1, 2013, was proper.  38 U.S.C. §§ 1155, 5107, 5112 (2012); 38 C.F.R. §§ 4.115a , 4.115b, Diagnostic Code 7528 (2017).

3.  The reduction of the Veteran's 40 percent rating for a prostate disability beginning September 15, 2014, was not proper.  38 U.S.C. §§ 1155, 5107, 5112 (2012); 38 C.F.R. §§ 4.115a , 4.115b, Diagnostic Code 7528 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board in January 2018.

The Veteran was also provided VA examinations and neither the Veteran, nor his representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


Withdraw Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  In the present case, at the January 2018 Board hearing, the Veteran expressly withdrew his appeal with regard to his service connection claim for right upper extremity neuropathy prior to promulgation of an appellate decision; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this specific matter.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is therefore dismissed.

Residuals of Prostate Cancer Disability Rating

The Veteran filed a service connection claim for his prostate disability in October 2009.  In a November 2009 rating decision, he was granted service connection and initially granted a 100 percent rating effective October 13, 2009, the date of his claim.  In an August 2012 rating decision, his prostate disability was proposed to be reduced to 20 percent.  An August 2013 rating decision decreased his prostate disability to 20 percent effective November 1, 2013.  In an October 2017 rating decision, he was granted an increased rating of 40 percent from November 1, 2013, to September 15, 2014, and 20 percent beginning September 15, 2014.  The Veteran disagrees with the reductions and asserts he is entitled to higher ratings.

The Veteran's prostate disability is evaluated under Diagnostic Code 7528.  A 100 percent rating is initially assigned for prostate cancer.  Following the cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e) of this chapter.  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

To properly reduce a disability rating requires VA to meet both procedural and substantive requirements.

Procedurally, where the reduction in the rating of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Id.  The veteran must also be informed that he may request a predetermination hearing prior to the reduction.  § 3.105(e)(i)(1).  Following this 60 day period, a final rating action will be taken, and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Id.

The RO satisfied these procedural requirements by issuing an August 2012 rating decision and notice letter.  The Veteran was informed of the proposed reduction and all material facts and reasons for it.  The notice further informed the Veteran of his right to submit additional evidence on this matter and request a personal hearing.  Thereafter, an August 2013 rating decision effectuated the reduction to 20 percent and assigned an effective date of November 1, 2013.  Thus, the RO satisfied the requirements by allowing at least a 60-day period to expire before assigning the effective date of the reduction.

Reducing a rating also brings concurrent substantive requirements that must be followed.  Where a disability rating has been in effect less than five years, a rating reduction is warranted where reexamination of the disability discloses improvement of that disability.  38 C.F.R. § 3.344(c).  In making this determination, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; Brown v. Brown, 5 Vet. App. 213, 413, 420 (1993).  In addition, for ratings in effect for five years or more, there are other specific requirements that must be met before VA can reduce a disability rating; however, as the Veteran's 40 percent disability rating for his lumbar spine disability was in effect for sixteen months, those additional requirements are not applicable.  See 38 C.F.R. § 3.344. 

These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10, 4.13; Faust v. West, 13 Vet. App. 342, 350 (2000).

Further, though a rating reduction must have been supported by the evidence on file at the time of the reduction, pertinent post-reduction evidence favorable to restoring the rating also must be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

As noted, if there has been no local reoccurrence or metastasis for six months following the end of prostate cancer treatment, the prostate cancer disability is to be rated based on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

In this case, the Veteran's prostate disability was evaluated under voiding dysfunction under Ratings of the genitourinary system - dysfunctions.  A 20 percent rating is assigned for voiding dysfunction that requires the wearing of absorbent materials which must be changed less than 2 times per day.  A 40 percent rating is assigned for voiding dysfunction that requires the wearing of absorbent materials which must be changed two to four times per day.  A 60 percent rating is assigned for voiding dysfunction that requires the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  38 C.F.R. § 4.115a.

Regarding the reduction from 100 percent to 40 percent effective November 1, 2013, the Veteran's treatment records show that he completed radiation therapy in April 2010 and by November 2011, his prostate cancer was no longer active.

At the January 2018 hearing, the Veteran testified that he used absorbent materials that must be changed up to three times per day.

Accordingly, the RO's reduction of the rating for a prostate disability from 100 percent to 40 percent from November 1, 2013, to September 15, 2014 was proper.  The Veteran's prostate cancer was no longer active and he was rated on voiding dysfunction.  He was provided proper notice of the reduction.  The evidence of record shows that the Veteran wore absorbent materials; however, the evidence does not establish that the absorbent materials needed to be changed more than four times per day.

Subsequently, the RO assigned a 20 percent beginning September 15, 2014.  The RO's reduction of the rating for a prostate disability from 40 percent to 20 percent beginning September 15, 2014, was improper.  The evidence of record shows that the Veteran continues to use absorbent materials that must be changed up to three times per day.  A 60 percent rating is not warranted at the Veteran does not change his absorbent material more than four times per day.

Accordingly, the reduction from 100 percent to 40 percent beginning November 1, 2013, was proper.  However, the reduction from 40 percent to 20 percent effective September 15, 2014, was not proper, and as such, the 40 percent rating should be restored beginning September 15, 2014.



ORDER

The appeal of the service connection claim for right upper extremity neuropathy is dismissed.

The reduction from a 100 percent to a 40 percent disability rating beginning November 1, 2013, for a prostate disability was proper.

A 40 percent rating beginning September 15, 2014, for a prostate disability is restored, subject to the laws and regulations governing the award of monetary benefits. 


REMAND

In May 2004, the Veteran underwent a Whipple procedure for his pancreas at the Miami VA Medical Center (VAMC).  Afterwards, he started experiencing numbness in his left hand.  The Veteran asserts that during the procedure, his elbow was not placed properly and that as a result he experienced a pinch nerve during surgery.

As such, a VA examination is required in order to obtain on opinion on etiology.

At his hearing, the Veteran asserted that his cervical spine disability was getting worse.  The Veteran's cervical spine disability is currently rated at 30 percent.  A higher rating is available by showing unfavorable ankylosis of the entire cervical spine.  However, it is unclear whether the Veteran's neck is in such a position at this time.

VA regulations provide that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine is fixed in flexion or extension, and
the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents
favorable ankylosis.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination.  The examiner should answer the following questions: 

 a)  Did the Veteran develop an additional disability in his left arm or hand as a result of his May 2004 Whipple procedure (the Veteran believes that during the procedure, his elbow was not placed properly and that as a result he experienced a pinch nerve during surgery)?  Why or why not? 

 b)  If an additional disability is found, was the additional disability caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in providing the May 2004 procedure?  Why or why not? 

 c)  If an additional disability is found, was the additional disability an event not reasonably foreseeable?  Why or why not?  Such event need not be unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the Whipple procedure.  

2.  Schedule the Veteran for a cervical spine examination.  The examiner should specifically determine whether the Veteran has unfavorable ankylosis of the cervical spine consistent with the definition below.  Why or why not? 

VA regulations provide that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

3.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


